 1
     STEVEN L. CRAWFORD #166488
 2   Law Office of Steven L. Crawford
     192 North 11th
 3   Grover Beach, CA 93433
     Tel: 805-458-6312
 4   Fax: 805-489-2001
 5
     Attorney for Defendant
 6             Uriel Ernesto Salazar-Sarmienta
 7

 8
                   IN THE UNITED STATES DISTRICT COURT
 9                FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,      )   Case No.   1:18CR00131 LJO
                                    )
12             Plaintiff,           )
                                    )   STIPULATION AND PROPOSED ORDER
13       vs.                        )   CHANGING SENTENCING DATE AND
                                    )   RELATED PSR DATES
14   URIEL ERNESTO SALAZAR-         )
                                    )
15   SARMIENTA,                     )
                                    )   Judge: Honorable LAWRENCE J.
16             Defendant.
                                        O’NEILL
17

18

19
     TO: THE HONORABLE LAWRENCE J. O’NEILL, Presiding Justice,
20   Eastern District of California.
21
         IT IS HEREBY STIPULATED by and between the parties in this
22   action that the current dates set for the PSR to be distributed
23   to counsel, the informal objections, formal objections and the
24   sentencing hearing be vacated and changed to the following:
25   -Draft PSR to counsel—November 22, 2019;

26
     -Informal objections due—December 1, 2019;
     Final report due to court—December 13, 2019
27
     -Formal objections due December 20, 2019;
28
     Reply or response due—December 30, 2019 and



                                    - 1
 1   -Sentencing set for January 13, 2020 at 10:00 a.m. or as soon
 2   thereafter as is convenient for the court.
 3        This stipulation is needed based on the fact that defense

 4
     counsel spent much August and September out of state and
     returned to his office on September 23. Counsel is currently
 5
     setting up the PSR interview and the parties are requesting that
 6
     the new dates are needed to insure probation has enough time to
 7
     interview, investigate and write their report as well as counsel
 8
     for both parties be able to respond and do their own
 9   investigation. It is believed that this case and its sentencing
10   is somewhat complicated, and the additional time will be needed.
11        I believe that time has been waived in this matter but out
12   of an abundance of caution, the defendant, Uriel Ernesto

13
     Salazar-Sarmienta, hereby waives time for sentencing up to and
     including the new date of January 13, 2020.
14

15
     Respectfully submitted,
16

17
                                          /S/ Steven L. Crawford
18                                   STEVEN L. CRAWFORD, Attorney for
                                     Uriel Salazar-Sarmienta
19
                                          /s/ Michael Tierney
20
                                     Michael Tierney, Assistant United
21                                   States Attorney

22
     IT IS SO ORDERED.
23

24     Dated:   September 27, 2019          /s/ Lawrence J. O’Neill _____
                                     UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28




                                      - 2
